                                          Case 5:21-cv-02030-BLF Document 17 Filed 04/19/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                        SAN JOSE DIVISION

                                   8

                                   9     RICHARD SASO and KRISTI SASO,                    Case No. 21-cv-02030-BLF
                                  10                    Plaintiffs,
                                                                                          ORDER GRANTING PLAINTIFFS’
                                  11             v.                                       MOTION TO REMAND; AND
                                                                                          DENYING PLAINTIFFS’ REQUEST
                                  12     JOYCE GENHO,                                     FOR ATTORNEYS’ FEES AND COSTS
Northern District of California
 United States District Court




                                  13                    Defendant.                        [Re: ECF 8]
                                  14

                                  15

                                  16          Plaintiffs Richard and Kristi Saso move to remand this unlawful detainer action, which
                                  17   Defendant Joyce Genho removed from the Santa Cruz County Superior Court. The Sasos also
                                  18   seek an award of attorneys’ fees and costs incurred in bringing the motion to remand. This Court
                                  19   previously vacated the hearing on the motion and advised the parties that the matter would be
                                  20   submitted without oral argument upon the filing of Genho’s opposition or the expiration of time to
                                  21   oppose. See Order Vacating Hearing, ECF 13.
                                  22          On April 13, 2021, the Sasos filed a notice of non-opposition, advising the Court that
                                  23   Genho had not filed opposition by the April 12, 2021 deadline to do so. See Notice of Non-Opp.,
                                  24   ECF 15. On April 14, 2021, Genho filed a late opposition, stating that she had not been notified
                                  25   by the Sasos or the Court that her opposition was due on April 12, 2021. See Opp., ECF 16. In
                                  26   reviewing the proofs of service filed by the Sasos, showing that Genho was served with both the
                                  27   motion for remand and the Court’s order vacating the hearing, the Court discovered that the
                                  28   motion and order were mailed to Genho at 408 Escalano Drive rather than her address of record,
                                              Case 5:21-cv-02030-BLF Document 17 Filed 04/19/21 Page 2 of 5




                                   1   408 Escalona Drive. See POS re Mot. to Remand, ECF 10; POS re Order, ECF 14. Under these

                                   2   circumstances, the Court accepts Genho’s opposition as timely.

                                   3            For the reasons discussed below, the motion to remand is GRANTED and the motion for

                                   4   attorneys’ fees and costs is DENIED.

                                   5    I.      BACKGROUND

                                   6            The Sasos filed this unlawful detainer action in the Santa Cruz County Superior Court on

                                   7   February 22, 2021, alleging the following facts. See Compl., Exh. to Pet. for Removal, ECF 2-1.

                                   8   In December 2020, the Sasos purchased a piece of residential real property located at 408

                                   9   Escalona Drive in Capitola, California. See Compl. ¶¶ 2, 9. The sellers, Clif and Julie Jarvis, had

                                  10   been leasing the property to Genho on a month-to-month basis. See Compl. ¶ 6. The Jarvises

                                  11   gave Genho written notification of the impending sale in both September 2020 and October 2020,

                                  12   advising Genho that the buyers intended to occupy the premises without a tenant and that she
Northern District of California
 United States District Court




                                  13   would have to vacate. See Compl. ¶¶ 7-8. After escrow closed in December 2020, the Sasos

                                  14   served Genho with a 60-day eviction notice. See Compl. ¶¶ 11-13. However, Genho has refused

                                  15   to vacate the property. See Compl. ¶ 16.

                                  16            Genho, proceeding pro se, removed the unlawful detainer action to federal district court on

                                  17   March 23, 2021. See Not. of Removal, ECF 1. The Sasos’ motion to remand is now before the

                                  18   Court.

                                  19    II.     LEGAL STANDARD

                                  20            A defendant may remove to federal court any civil action over which “the district courts of

                                  21   the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Only state-court actions that

                                  22   originally could have been filed in federal court may be removed to federal court by the

                                  23   defendant.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). “Absent diversity of

                                  24   citizenship, federal-question jurisdiction is required.” Id.

                                  25            Federal question jurisdiction exists for “all civil actions arising under the Constitution,

                                  26   laws, or treaties of the United States.” 28 U.S.C. § 1331. “The presence or absence of federal-

                                  27   question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that federal

                                  28   jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly
                                                                                           2
                                           Case 5:21-cv-02030-BLF Document 17 Filed 04/19/21 Page 3 of 5




                                   1   pleaded complaint.” Caterpillar, 482 U.S. at 392. “[A] case may not be removed to federal court

                                   2   on the basis of a federal defense, including the defense of pre-emption, even if the defense is

                                   3   anticipated in the plaintiff's complaint, and even if both parties concede that the federal defense is

                                   4   the only question truly at issue.” Id. at 393.

                                   5           There are two exceptions to the well-pleaded complaint rule. See City of Oakland v. BP

                                   6   PLC, 969 F.3d 895, 904-05 (9th Cir. 2020). First, “the Supreme Court has recognized a special

                                   7   and small category of state-law claims that arise under federal law for purposes of § 1331 because

                                   8   federal law is a necessary element of the . . . claim for relief.” Id. at 904 (quotation marks and

                                   9   citation omitted). “A second exception to the well-pleaded-complaint rule is referred to as the

                                  10   ‘artful-pleading doctrine.’” Id. at 905. “This doctrine allows removal where federal law

                                  11   completely preempts a plaintiff’s state-law claim.” Id. (quotation marks and citation omitted).

                                  12    III.   DISCUSSION
Northern District of California
 United States District Court




                                  13           While not stated explicitly in the Notice of Removal, it appears that Genho removed the

                                  14   unlawful detainer action based on federal question jurisdiction, as she asserts that the unlawful

                                  15   detainer proceedings violate the United States Constitution and federal statute. See Not. of

                                  16   Removal, ECF 1. The Sasos’ complaint raises a single claim of unlawful detainer under

                                  17   California state law. See Compl., Exh. to Pet. for Removal, ECF 2-1. Under the well-pleaded

                                  18   complaint rule set forth above, “federal jurisdiction exists only when a federal question is

                                  19   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at 392.

                                  20   Genho has not asserted that this case falls within one of the narrow exceptions to the well-pleaded

                                  21   complaint rule, and the Court finds that it does not. Thus, because no federal question is presented

                                  22   on the face of the Sasos’ unlawful detainer complaint, federal jurisdiction does not exist.

                                  23           Genho argues that she is “protected by the CARES Act as well as the CDC Eviction

                                  24   Moratorium until June 30, 2021.” Opp. at 1, ECF 16. “On March 27, 2020, the federal

                                  25   government enacted the Coronavirus Aid, Relief, and Economic Security Act (‘CARES Act’).”

                                  26   Elmsford Apartment Assocs., LLC v. Cuomo, 469 F. Supp. 3d 148, 157 (S.D.N.Y. 2020). “The

                                  27   CARES Act provided numerous forms of relief . . . including a prohibition against new eviction

                                  28   cases filed by housing providers who participate in certain federal housing rental programs on the
                                                                                          3
                                           Case 5:21-cv-02030-BLF Document 17 Filed 04/19/21 Page 4 of 5




                                   1   basis of non-payment of rent.” Id. On September 4, 2020, the Centers for Disease Control and

                                   2   Prevention (“CDC”) issued a temporary eviction moratorium entitled “Temporary Halt in

                                   3   Residential Evictions to Prevent Further Spread of COVID-19.” 85 Fed. Reg. 55292 (Sept. 4,

                                   4   2020). That moratorium was effective September 4, 2020 through December 31, 2020. See id.

                                   5   To the extent Genho is raising the CARES Act and the CDC Eviction Moratorium as defenses to

                                   6   the unlawful detainer action, “a case may not be removed to federal court on the basis of a federal

                                   7   defense.” Caterpillar, 482 U.S. at 393.

                                   8          The Court concludes that the action must be remanded to the Santa Cruz County Superior

                                   9   Court for lack of federal jurisdiction. This conclusion is consistent with the decisions of numerous

                                  10   other district courts within the Ninth Circuit that have remanded unlawful detainer actions for lack

                                  11   of federal jurisdiction despite the defendant’s assertion of rights under the CARES Act or the CDC

                                  12   Eviction Moratorium. See, e.g., Nahouraii v. Weinerman, No. 2:21-cv-00090-TLN-JDP, 2021
Northern District of California
 United States District Court




                                  13   WL 237259, at *2 (E.D. Cal. Jan. 25, 2021); Love v. White, No. 2:21-CV-00045-TLN-AC, 2021

                                  14   WL 606256, at *2 (E.D. Cal. Jan. 15, 2021); Menhardt v. Tracy, No. 20-CV-08670-NC, 2020 WL

                                  15   8513086, at *2 (N.D. Cal. Dec. 24, 2020).

                                  16          The Sasos ask that Genho be required to pay their attorneys’ fees and costs incurred in

                                  17   bringing the motion to remand. The Court has discretion to award fees and costs under 28 U.S.C.

                                  18   § 1447, which provides in relevant part that “[a]n order remanding the case may require payment

                                  19   of just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”

                                  20   28 U.S.C. § 1447(c). Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). “Conversely,

                                  21   when an objectively reasonable basis exists, fees should be denied.” Id. In deciding whether to

                                  22   award fees and costs against a pro se defendant under these standards, courts in this district

                                  23   “recognize the lack of legal assistance to be significant,” and frequently decline to award fees and

                                  24   costs against pro se litigants under § 1447(c). See Deutsche Bank Tr. Co. Americas v. Bradford,

                                  25   No. C 12-01077-RS, 2012 WL 3069155, at *1 (N.D. Cal. July 26, 2012). Given Genho’s pro se

                                  26   status and personal circumstances as described in her opposition, the Court declines award

                                  27   attorneys’ fees and costs against her.

                                  28
                                                                                         4
                                          Case 5:21-cv-02030-BLF Document 17 Filed 04/19/21 Page 5 of 5




                                   1    IV.   ORDER

                                   2          (1)   The motion to remand is GRANTED;

                                   3          (2)   The motion for attorneys’ fees and costs is DENIED;

                                   4          (3)   The Clerk SHALL transmit the file to the Santa Cruz County Superior Court and

                                   5                close the file in this Court; and

                                   6          (4)   This order terminates ECF 8.

                                   7

                                   8   Dated: April 19, 2021                            ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
